UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7155


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KOREY RALEIGH HUDSPETH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:96-cr-00066-LMB-1)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Korey Raleigh Hudspeth, Appellant Pro Se.     Aaron M. Zebley,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Korey Raleigh Hudspeth appeals the district court’s order

denying    his   motion    for    clarification     of    sentence.      We   have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                    United

States v. Hudspeth, No. 1:96-cr-00066-LMB-1 (E.D. Va. July 1,

2015).     We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented     in   the   materials

before    this   court    and    argument   would   not    aid   the   decisional

process.



                                                                         AFFIRMED




                                        2